4. Specific Programme 'Civil justice' (2007-2013) (vote)
- Report: Segelström
- Before the vote
Member of the Commission. Mr President, the Commission would like to make the following declaration before the vote.
'The Commission hopes that it will be possible today to find an acceptable compromise in all the institutions on account of the importance of adopting a civil justice financial programme as soon as possible. We are already late. If an acceptable solution is not found today, it is clear that the civil justice programme will not be adopted in time to be executed in 2007, with very negative consequences.
Without this financial programme, the Commission will not be able to support associations or other actors from civil society, or the studies and projects that are fundamental to the development of the civil justice policies.
The Commission could support the compromise set out in amendment 2, which adds a recital to the Council's common position specifying the right of Parliament to be informed in accordance with Article 7(3) of Decision 1999/468/EC and, more particularly, to receive the draft annual programme relating to the civil justice financial programme when it is submitted to the management committee. Parliament should also receive the results of voting and a summary record of the meeting of the management committee.
The Commission, moreover, confirms its commitment to transmit directly to the chair of the competent parliamentary committee - the Committee on Civil Liberties, Justice and Home Affairs - the draft annual programme, and to inform Parliament without delay about any modification being made to it.
Finally, the Commission confirms, as firmly stated in the letters addressed by Vice-President Frattini to the Committee on Civil Liberties, Justice and Home Affairs, its availability to attend the competent parliamentary committee upon its request, in order to provide its members with all necessary information on the draft annual programme'.